In consolidated tax certiorari proceedings to review assessments with respect to certain real property in the City of Yonkers for the years 1944 to 1949, in which a Referee was appointed by the court in 1955, the tax authorities appeal from an order of the Supreme Court, Westchester County, dated December 8, 1961, which granted the petitioners’ (relators’) motion to direct the Referee to proceed with the hearing and to take testimony, “ and otherwise to proceed to the performance of his duties under the original order .for his appointment.” Order affirmed, with $10 costs and disbursements. Ho opinion. Beldoek, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.